DETAILED ACTION
Election/Restrictions
Applicants’ election with traverse of the invention of Group I, Claims 1 through 5, 8 through 14 and 21 through 25 in the reply filed on December 2, 2020 is acknowledged.  The traversal is on the ground(s) that the two criteria for a proper restriction: (A) that the inventions are independent and distinct; and (B), that there would be a serious burden on the Examiner if the restriction was not required.  This is not found persuasive.  First, the inventions are independent and distinct as explicitly noted in the previous office action, e.g. that the process can be practiced by hand.  MPEP § 806.05(e).  Second, there would certainly be a serious burden on the examiner to search for both inventions as each are directed to two different statutory classes of inventions (e.g. apparatus and process).  This would require searches in different CPC main groups, different text or keyword searches, and different databases, all of which mean that the search for both inventions would be non-coextensive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15 through 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 2, 2020.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the content appears to be directed to both the process and the apparatus.  It should be directed to just the apparatus.  Correction is required.  See MPEP § 608.01(b).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 through 5, 8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2 and 5 of U.S. Patent No. 10,109,974.  Although the claims at issue are not identical, they are not patentably distinct from each other.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the claims of the patent and, if so, whether those differences render the claims patentably distinct.
It is clear that all of the elements found in Claims 1, 4, 8 and 14 of the instant application are found in Claims 1 and 5 of the patent.   Also, it is clear that all of the elements found in Claims 2 and 3 of the instant application are found in Claim 2 of the patent.
The difference between Claim 1 or 14 of the instant application and Claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of Claim 1 of the patent is in effect a “species” of the “generic” invention of Claim 1 or 14 of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since at least Claims 1 and 14 of the instant application are each anticipated by Claim 1 of the patent, they is not patentably distinct from each other.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 22, “the gripping members” (line 2) lacks positive antecedent basis.
In Claim 24, “the plane” (line 2) lacks positive antecedent basis.
In Claim 25, “the direction” (line 2) lacks positive antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,588,646 to Loprire (hereinafter “Loprire”).
Loprire discloses a wire insertion system (e.g. in Fig. 1) comprising:
a fixture (e.g. 10);
a gripper (e.g. 36, 38) configured to interface with the fixture and to movably support a wire (e.g. 16) with respect to the fixture (e.g. col. 4, lines 25-34); and
a first vibrating element (e.g. 32, 34) connected to the gripper and configured to vibrate the gripper when the gripper supports the wire (e.g. Fig. 3, col. 4 lines 50-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10 through 13 and 21 through 25 are rejected under 35 U.S.C. 103 as being unpatentable over Loprire in view of U.S. Publication 2013/0197823 to Williams (hereafter “Williams”).
Claim 1:   Loprire discloses a wire insertion system as all of the elements in Claim 14 are found in Claim 1.  Loprire further discloses a controller (e.g. 30) in communication with the first vibrating element (e.g. 34) and the gripper (e.g. 36, 38).  The controller is configured to vibrate the first vibrating element using signals from the controller (e.g. col. 4, lines 17-33).
Claim 4:  Loprire further discloses that the wire (16) comprises a plurality of wires (Fig. 1A).
Claims 10 through 12:  Loprire further discloses that the first vibrating element (e.g. 34) is connected to the fixture (e.g. 10) and the gripper (at 36, see Fig. 1);
wherein the gripper is configured to movable support the wire with respect to the fixture (e.g. see sequence of Figs. 2 and 3).
Claim 13:  Loprire further discloses that the first vibrating element is configured to vibrate the gripper when the gripper supports the wire (e.g. Fig. 3, col. 4, lines 24-33).
Claims 21 through 23:  Loprire further discloses that the gripper includes a body (e.g. 62, 64 in Fig. 5) and at least one gripper member (e.g. 38); 
wherein the gripper further includes a gripper arm (e.g. 36) for extending the at least one gripping member [horizontally] outward from the body of the gripper (in Fig. 5); 
wherein the at least one gripping member comprises two gripping members (36, 38) that pinch the wire in order to secure the wire and enable the gripper to direct the motion of the wire (see sequence of Figs. 2 and 3).
Claim 24:  A plane in a direction of insertion can be taking as a vertical up-and-down plane in Figure 2 of Loprire; wherein the vibrating element (e.g. 34) provides vibratory motion within this vertical plane of a [vertical] direction of insertion [in-between 36 and 38].
Claim 25:  A direction of insertion of the wire can be taken as a vertical up-and-down direction in Figure 2 of Loprire; wherein the vibrating element (34) provides vibratory motion parallel to this vertical direction of insertion of the wire [in-between 36 and 38].
Loprire does not teach a sensor [as required in Claim 1].
Williams discloses an art-recognized equivalent wire insertion system that comprises a fixture (in Fig. 5); a gripper (12, 14) configured to interface with the fixture and to support a wire; a first vibrating element (20) connected to the gripper; a sensor (60) coupled to the fixture; and a controller (e.g. 80).  The sensor of Williams detects the position of the gripper and allows the first vibrating element to vibrate using signals from the sensor and the controller (e.g. ¶ [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wire insertion system of Loprire by adding the sensor that is connected to the fixture, as taught by Williams, to at least allow the wire insertion system to accurately detect the position of the gripper.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Loprire in view of Williams, as applied to Claim 1 above, and further in view of U.S. Publication 2004/0134965 to Stepan (hereinafter “Stepan”).
Loprire, as modified by Williams, discloses the claimed system as relied upon above in Claim 1, further including that the first vibrating element includes a transducer (32) as a source for the vibration.  The modified Loprire system does not mention that the first vibrating element is an eccentric vibrating motor or a piezoelectric device.
Stephan discloses that wire insertion systems that include electromechanical energy (e.g. soundwave vibration) that is to be converted (e.g. ¶¶ [0019], [0020]) can be done so with an eccentric vibrating motor or a piezoelectric device, as an actuator to produce the vibration (e.g. ¶ [0023]).
It would have obvious to one of ordinary skill in the art at the time the invention was made to have modified the system of Loprire by replacing the transducer of Loprire with one of the actuators (e.g. vibrating motor or piezoelectric device) of Stephan, to provide an alternative source for the vibration.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Loprire in view of Williams, as applied to Claim 1 above, and further in view of U.S. Patent 6,243,654 to Johnson et al (hereinafter “Johnson”).
Loprire, as modified by Williams, discloses the claimed system as relied upon above in Claim 1, further including that the first vibrating element includes a transducer (32) as a source for the vibration.  The modified Loprire system does not mention that the first vibrating element is an accelerometer.
Johnson suggests that a transducer, used as an actuator to covert an electrical signal to a physical movement of a device, can include an accelerometer in addition to the transducer, to provide an analog electrical signal having a voltage proportional to a rate of acceleration of the element having the physical movement (e.g. col. 4, lines 36-50).
It would have obvious to one of ordinary skill in the art at the time the invention was made to have modified the system of Loprire by adding an accelerometer as part of the transducer, as taught by Johnson, to positively provide the system with a voltage that is proportional to the rate of acceleration of the first vibrating element, through the analog electrical signal.
Allowable Subject Matter
Claims 5, 8, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Japanese Patent Publication JP 2006-260921 has been cited to disclose a gripper (e.g. 26, 32) with a first vibrating element (e.g. 22, in Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896